Citation Nr: 1813166	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-11 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether a reduction from 100 percent to 20 percent for service-connected prostate cancer, effective from October 1, 2015, was proper.

2.  Entitlement to a disability rating for residuals of prostate cancer in excess of 40 percent from October 1, 2015 to November 5, 2017, and in excess of 60 percent thereafter. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from April 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Jurisdiction is with the Philadelphia, Pennsylvania RO.

Procedurally, a June 2014 rating decision granted service connection for prostate cancer and assigned a 100 percent evaluation effective from December 13, 2013, the date of the Veteran's claim for service connection.  The RO scheduled a routine future examination, and, based on the results of the April 2015 VA prostate examination, proposed to reduce the Veteran's 100 percent rating in May 2015.  A June 2015 rating decision implemented the proposed reduction, and assigned a 20 percent rating effective October 1, 2015.  In November 2015, the Veteran disagreed with the reduction and the rating assigned.  Subsequently, a December 2016 rating decision, in pertinent part, granted an increased 40 percent rating for residuals of prostate cancer, effective October 1, 2015. 

The Board remanded the claims in September 2017 for additional development to include an updated VA examination.  The Veteran underwent a VA examination in November 2017 and additional VA treatment records were obtained.  The claims were readjudicated in a December 2017 supplemental statement of the case (SSOC).  In a rating decision dated in December 2017, the Appeals Management Office granted an increased disability rating of 60 percent for service-connected residuals of prostate cancer effective November 5, 2017.  The Board finds there was substantial compliance with the requested developments.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Board is cognizant that the first issue before it is the question of whether the reduction from 100 to 20 percent was proper.  Based on the question of the proper rating going forward, however, the rating was increased to 40 percent for the same period in question.  The Board has continued to characterize the issue as the propriety of the 20 percent rating as the question before the Board as to that issue is propriety of the reduction at that time.  That is, the questions of propriety of a reduction and entitlement to increase are distinct.

As secondary to the residuals of prostate cancer, service connection is also in effect for radiation proctitis and erectile dysfunction.  Based on the procedural history of this appeal, the Board finds that the question on appeal is whether a rating reduction was warranted and the question of increased rating regarding the rating criteria for prostate cancer itself and its residuals of voiding dysfunction or renal dysfunction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Following a VA examination, a May 2015 rating decision proposed to reduce (from 100 to 20 percent) the rating for the Veteran's prostate cancer; he was notified of the proposal by a May 2015 letter; the reduction was implemented (effective October 2015) by a July 2015 rating decision.

2.  The 100 percent rating for the Veteran's prostate cancer was not in effect for 5 years, and the reduction of the rating to 20 percent, effective October 1, 2015, was based on an examination showing improvement.

3.  From October 1, 2015 to November 5, 2017, the Veteran's prostate cancer residuals manifest through urinary frequency resulting in voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day; daytime voiding interval between one and two hours; and, nighttime awakening to void three to four times.

4.  As of November 5, 2017, the Veteran's prostate cancer residuals require the wearing of absorbent materials which must be changed more than four times per day.


CONCLUSIONS OF LAW

1.  The reduction of the rating for prostate cancer from 100 percent to 20 percent effective October 1, 2015 did not involve a due process violation, and was proper.  38 U.S.C. §§ 1155, 5112 (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.115a, 4.115b, Diagnostic Code 7528 (2017).

2.  From October 1, 2015 to November 5, 2017, the criteria for a rating higher than 40 percent for residuals of prostate cancer have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.115b, Diagnostic Code 7528 (2017).

3.  As of November 5, 2017, the criteria for a rating higher than 60 percent for residuals of prostate cancer have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.115b, Diagnostic Code 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim.  38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations in April 2016, November 2016, and November 2017; as discussed in greater details below, the Board finds these opinions adequate upon which to adjudicate the merits of this appeal.

II.  Propriety of Reduction

A June 2014 rating decision established service connection for prostate cancer and assigned a 100 percent rating, effective December 13, 2013.

A May 2015 letter from the RO proposed to reduce the rating for prostate cancer from 100 percent to 20 percent.  In July 2015, the RO reduced the rating for prostate cancer from 100 percent to 20 percent, effective October 1, 2015.  The Veteran appealed that decision to the Board.  During the course of the appeal, in December 2016, the rating for prostate cancer was increased to 40 percent, effective October 1, 2015.

A disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155 (2012); Greyzck v. West, 12 Vet. App. 288 (1999).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012).  The Veteran's prostate cancer is rated pursuant to Diagnostic Code 7528 for malignant neoplasms of the genitourinary system.  A 100 percent rating is assigned following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, at which point, if there has been no local recurrence or metastases for six months, an examination will be scheduled, and the rating will be made based on residuals.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2017).

If a rating has been continued at the same level for long periods, meaning five years or more, VA may not reduce the rating based on examinations less full and complete than those on which payments were authorized or continued.  38 C.F.R. § 3.344(a) (2017).

When a disability has not become stable and is likely to improve, and the disability rating has not continued at the same level for at least five years, a reexamination disclosing improvement in that disability will warrant a reduction in its rating.  38 C.F.R. § 3.344(c) (2017).  The duration of the disability rating at issue is measured by the effective date assigned for that rating until the effective date of the actual reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).

If a reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  A period of 60 days is allowed for response.  38 C.F.R. § 3.105(e) (2017).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e), (i) (2017).

A disability which has been continuously rated at or above any rating of disability for 20 or more years for compensation purposes will not be reduced to less than that rating except upon a showing that the rating was based on fraud.  The 20-year period will be computed from the effective date of the rating to the effective date of reduction of rating.  38 C.F.R. § 3.951 (2017).

As a preliminary matter, the Board notes that the Veteran does not contend, and the evidence does not show, noncompliance with the procedural requirements for rating reductions.  38 C.F.R. § 3.105(e) (2017).  Notice was issued with a statement of facts and reasons for the reduction.  An opportunity was provided to submit evidence against a proposed reduction.  A subsequent rating decision enacted the proposed reduction at the appropriate effective date.  Moreover, the Board finds the notice provisions have been satisfied.  Therefore, the Board will focus only upon the propriety of the reduction based on the underlying medical and lay evidence.

For ratings that have been continued for five years or more, certain regulatory provisions apply.  38 C.F.R. § 3.344(a), (b) (2017).  However, the 100 percent rating for prostate cancer had been in effect for less than five years at the time of the reduction.  The 100 percent rating was in place from December 13, 2013, to October 1, 20015, a period of less than two years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) do not apply.  For ratings in effect for less than five years, reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2017).  Nevertheless, there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. § 4.1, 4.2, 4.10, 4.13 (2017).

Each disability is viewed in relation to its history.  38 C.F.R. § 4.1 (2017).  It is the reasonability of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately indicate the elements of disability present.  38 C.F.R. § 4.2 (2017).  The rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that the improvement indicates improvement in the ability to function under ordinary conditions of life and work.  38 C.F.R. § 4.13 (2017).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown v. Brown, 5 Vet. App. 413 (1993).

In April 2015, the Veteran underwent the follow-up VA examination to assess the permanent residuals of prostate cancer.  The examiner noted that radiation therapy was completed in November 2014.  The status of the disease was reported as remission.  The examiner noted the Veteran has voiding dysfunction which causing urinary leakage requiring absorbent material which must be changed less than two times per day.  The voiding dysfunction also causes increased urinary frequency including a daytime voiding interval between two and three hours and nighttime awakening to void two times.  There was no evidence of obstructed voiding or obstructive symptoms.  The examiner reported the Veteran's prostate cancer does not impact his ability to work. 

As a result of the findings in the April 2015 VA examination, the RO reduced the Veteran's disability rating from 100 percent to 20 percent for service-connected prostate cancer.  The Board finds the notice provisions of 38 C.F.R. § 3.105(e) have been satisfied and the reduction in compensation is warranted, based on the April 2015 VA examiner's finding that the Veteran last underwent treatment for prostate cancer in November 2014.  The Veteran was experiencing an increased urinary frequency and a daytime voiding interval between two and three hours.  His ability to work was not affected.  The Board finds that the preponderance of the evidence shows improvement such that reduction was warranted, and that improvement had occurred such that there were no significant effects on the Veteran's usual daily activities or occupation.  

Although the Veteran asserts otherwise, the reduction occurred more than six months following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, at which point, there was no local recurrence or metastases as evidenced by the medical record.  The April 2015 VA examiner specifically indicated there was no longer any active disease and the evidence at that time showed that a 20 percent rating was appropriate based on the reported voiding frequency.

As the actual effective reduction was to a 40 percent rating, following a subsequent rating decision granting increase, the Board finds that evidence still did not show that there was active treatment for prostate cancer, such that improvement was shown.

Accordingly, the Board finds that the preponderance of the evidence supported the reduction in rating and that the rating reduction was procedurally proper.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating

A June 2014 rating decision established service connection for prostate cancer and assigned a 100 percent rating, effective December 13, 2013.  A July 2015 rating decision reduced the rating for prostate cancer from 100 percent to 20 percent, effective October 1, 2015.  During the course of the appeal, in December 2016, the rating for prostate cancer was increased to 40 percent, effective October 1, 2015.  In a subsequent December 2017 rating decision, the rating for prostate cancer was increased to 60 percent, effective November 5, 2017.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7528 provides that following the cessation of surgical, x-ray, antineo-plastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in rating based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2017).  In this case, the evidence does not indicate that the Veteran has experienced any significant renal dysfunction.  Therefore, the Board determines that his voiding dysfunction is predominant.

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent disability rating.  38 C.F.R. § 4.115a.  Where such requires the wearing of absorbent materials which must be changed two-to-four times per day, a 40 percent disability rating is warranted.  Id. 

Urinary frequency is also evaluated under 38 C.F.R. § 4.115a.  Urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent disability rating.  Id.

Finally, obstructed voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent disability rating.  38 C.F.R.
§ 4.115a. 

In April 2015, the Veteran underwent a follow-up VA examination to assess the permanent residuals of the prostate cancer.  The examiner noted that radiation therapy was completed in November 2014.  The status of the disease was reported as remission.  The examiner noted the Veteran has voiding dysfunction which causing urinary leaking requiring absorbent material which must be changed less than two times per day.  The voiding dysfunction also causes increased urinary frequency including a daytime voiding interval between two and three hours and nighttime awakening to void two times.  There was no evidence of obstructed voiding or obstructive symptoms.  The examiner reported the Veteran's prostate cancer does not impact his ability to work.

In a November 2016 VA examination report, the examiner stated he reviewed the claims file and conducted a telephone interview with the Veteran.  The examiner noted the Veteran completed radiation therapy in July 2014 and androgen deprivation therapy in 2015.  The status of the disease was reported as remission.  The examiner noted the Veteran has voiding dysfunction which causing urinary leaking requiring absorbent material which must be changed two to four times per day.  The voiding dysfunction also causes increased urinary frequency including a daytime voiding interval between one and two hours and nighttime awakening to void three to four times.  Additionally, the Veteran reported hesitancy, weak stream, and marked obstructive symptomatology.  The examiner reported the Veteran has a history of bladder cancer diagnosed in 2015.  The examiner also reported the Veteran's prostate cancer does not impact his ability to work.

In a November 2017 VA examination report, the examiner reviewed the claims file and conducted an in-person examination.  The Veteran reported a diagnosis of prostate cancer about three to four years ago for which he underwent radiation treatment.  Later, he noticed blood in stool and urine; underwent colonoscopy and EGD in 2016.  The Veteran asserted he was continuing to bleed per rectum and in          urine. As indicated, a separate rating is in effect for radiation proctitis. 

The examiner noted the Veteran underwent recent cystoscopy for evaluation of hematuria.  The Veteran complained of difficulty with bladder control.  The status of the disease was reported as remission.  The examiner noted the Veteran has voiding dysfunction with urinary leaking requiring absorbent material which must be changed more than four times per day.  The voiding dysfunction also causes increased urinary frequency including a daytime voiding interval between two and three hours and nighttime awakening to void two times.  There was no evidence of obstructed voiding or obstructive symptoms.  The examiner also reported the Veteran's prostate cancer does not impact his ability to work.

VA treatment records show complaints of frequent hesitancy, straining, sense of incomplete emptying, frequent intermittency, frequent terminal dribbling, and weak stream. 

Following a review of the evidence and the Veteran's contentions, the Board finds that symptomatology and findings associated with the Veteran's residuals of prostate cancer do not warrant a disability rating in excess of 40 percent from October 1, 2015 to November 5, 2017.  As previously noted, the evidence is silent for renal dysfunction.  Obstructed voiding and urinary tract infections are not present.  A 40 percent evaluation is the highest available for urinary frequency.  Thus, application of these criteria is not beneficial for the Veteran in this case.

A higher 60 percent rating for voiding dysfunction is warranted for continual urine leakage or urinary incontinence requiring the use of an appliance or wearing absorbent materials which must be changed more than four times per day.  The evidence does not persuasively support a finding that the Veteran requires the use of an appliance or absorbent materials which must be changed more than four times per day.  At worst, the evidence during this period shows the Veteran has wearing absorbent materials which must be changed two to four times per day as reported in the November 2016 VA examination report. 

Accordingly, the Board finds that a rating in excess of 40 percent is not percent from October 1, 2015 to November 5, 2017.  The VA examinations, as well as the VA treatment records, do not document any complaints of continual urine leakage or urinary incontinence requiring the use of an appliance or wearing absorbent materials which must be changed more than four times per day, as required for a 60 percent rating based on voiding dysfunction.

For the period starting November 5, 2017, the Board finds that symptomatology and findings associated with the Veteran's residuals of prostate cancer do not warrant a disability rating in excess of 60 percent.  According to 38 C.F.R. § 4.115a, the maximum schedular rating available voiding dysfunction is 60 percent.  The Veteran's disability has been awarded the maximum 60 percent rating as of November 5, 2017.  The evidence does not show continuing surgical, X-ray, antineo-plastic chemotherapy or other therapeutic procedure such that a 100 percent rating was warranted for prostate cancer residuals under Diagnostic Code 7528.  As no higher schedular rating is available, and no other Diagnostic Code is more appropriate for rating, an increased schedular rating is not warranted.  AB v. Brown, 6 Vet. App. 35 (1993); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 40 percent from October 1, 2015 to November 5, 2017 and in excess of 60 percent for prostate cancer residuals thereafter, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Although sympathetic to the Veteran's contentions on appeal, the Board cannot find a basis to find the reduction invalid or grant benefits in excess of those previously established.  For these reasons, the Board finds that this appeal must be denied.


ORDER

A reduction from 100 percent to 20 percent for service-connected prostate cancer, effective from October 1, 2015, was proper.

Entitlement to a disability rating for residuals of prostate cancer in excess of 40 percent from October 1, 2015 to November 5, 2017, and in excess of 60 percent thereafter, is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


